        Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 1 of 31. PageID #: 1



                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF OHIO
                         EASTERN DIVISION



ELIZABETH MCALLISTER,                         )
 4941 Corkwood Drive
 North Royalton, Ohio 44133                   )

                                Plaintiff, )

         -vs-                                 )   COMPLAINT

                                              ) Trial by Jury Endorsed Hereon
KENT STATE UNIVERSITY
 775 Loop Road                                )
 Kent, OH 44242
                                              )
          and
                                              )
MONICA MILLER MARSH, in her
  official capacity and individual            )
  capacity
 775 Loop Road.                               )
 Kent, OH 44242
                                              )
          and
                                              )
PAMELA HUTCHINS, in her official
capacity and individual capacity              )
  775 Loop Road.
  Kent, OH 44242                              )
                            Defendants.




                                          1
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 2 of 31. PageID #: 2



                             NATURE OF THE ACTION

1.          This is an action brought, inter alia, to secure enforcement of federally

     protected rights of expression concerning a matter of public concern, the

     exercise of reporting suspected child abuse by a teacher, a mandatory reporter

     under law, arising out of official government-sanctioned punishment in

     violation of the First and Fourteenth Amendments to the Constitution of the

     United States in which the Plaintiff, Elizabeth McAllister, seeks declaratory

     relief, injunctive relief and damages.

                            CLAIMS AND JURISDICTION

2.          This action is initiated pursuant to the Civil Rights Act of 1871, 42

     U.S.C. §1983, to redress the deprivation under color of statue, ordinance,

     regulation, custom or usage of rights, privileges and immunities secured to

     plaintiff under the First and Fourteenth Amendments to the United States

     Constitution. Jurisdiction is invoked pursuant to 28 U.S.C §§ 1331 and 1343(3)

     and (4). To the extent declaratory relief is sought, claims are asserted pursuant

     to 28 U.S.C. §§ 2201 and 2203.

3.          At all times relevant to this complaint, Defendants have acted under

     color of law and under color of law as a public university and as public

     managers and employees exercising governmental power under the color of

     state law.



                                              2
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 3 of 31. PageID #: 3




                                       PARTIES

4.         Plaintiff Elizabeth McAllister was employed by Defendant Kent State

     University and sought to perform her duties free from restrictions of retaliation

     and unlawful employment practices.

5.         Defendant Kent State University is a public university and employer

     situated in Portage County, Ohio which employed Plaintiff Elizabeth

     McAllister from 2014 through May, 2019.

6.         Defendant Monica Miller Marsh was at all relevant times the superior of

     Plaintiff Elizabeth McAllister and was involved in the decision to retaliate,

     punish and terminate Plaintiff Elizabeth McAllister’s employment because

     Plaintiff Elizabeth McAllister attempted to protect the welfare of a child in her

     classroom and because she engaged in expression over a matter of public

     concern, reporting suspected abuse of a child as a mandatory reporter.

7.         Defendant Pamela Hutchins was at all relevant times, one of the

     superiors of Plaintiff Elizabeth McAllister and was involved in the decision to

     retaliate, punish and terminate Plaintiff Elizabeth McAllister’s employment

     because Plaintiff Elizabeth McAllister attempted to protect the welfare of a

     child in her classroom and because she engaged in expression over a matter of

     public concern, reporting suspected abuse of a child as a mandatory reporter.



                                         3
        Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 4 of 31. PageID #: 4




                            GENERAL ALLEGATIONS

8.          Plaintiff Elizabeth McAllister reasserts the foregoing allegations and

      incorporates them by reference as if fully set forth herein.

9.          In 2014, Plaintiff Elizabeth McAllister was hired by Defendant Kent

      State University to teach in its Child Development Center.

10.         The Child Development Center at Kent State University is an early-years

      laboratory located on Kent State University’s main campus.

11.         The Child Development Center is used to help teach Kent State

      University education majors, to provide pre-service teachers with classroom

      experience working with children, and to provide care and education to

      children.

12.         After working for Defendant Kent State University part time for a

      number of years in the Child Development Center’s kindergarten classroom,

      Plaintiff’s direct supervisor, Defendant, Monica Miller Marsh, asked Plaintiff

      Elizabeth McAllister to seek and accept a full-time role in one of the pre-school

      classrooms for the fall of 2018.

13.         Defendant Miller Marsh indicated to Plaintiff Elizabeth McAllister that

      the role would be for one year, then she would be moved to the kindergarten

      classroom on a permanent basis.



                                           4
        Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 5 of 31. PageID #: 5



14.         Throughout Plaintiff Elizabeth McAllister’s employment at Kent State

      University, she received high praise, good reviews and was respected for her

      demeanor, skills and devotion to children.

15.         Throughout Plaintiff Elizabeth McAllister’s employment at Kent State

      University, Ms. McAllister was never subjected to sub-par reviews, discipline or

      placed on an employment improvement plan.

16.         On September 20, 2018, Plaintiff Elizabeth McAllister was approached

      by a Kent State University student, AF, who was assisting in her classroom.

17.         The student indicated to Plaintiff Elizabeth McAllister that one of the

      children in the pre-school class, a three-year old child, had made some

      troubling comments to her at naptime.

18.         Ms. McAllister requested that the student send her a written summary of

      the events for her review.

19.         On September 21, 2018, Ms. McAllister received an email from AF

      outlining what had occurred with the three-year-old.

20.         The email contained very graphic and troubling comments from the

      three-year old, including:

            • “At home, my penis grows.”
            • “my daddy’s penis grows too at home.”
            • “whenever your pee is red, it comes out of your butt.
              when it is yellow it comes out of your penis.”



                                          5
        Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 6 of 31. PageID #: 6



21.           Later on September 21, 2018, Plaintiff met with her supervisor,

      Defendant Monica Miller Marsh.

22.           Ms. McAllister showed Defendant Miller Marsh the email from AF and

      inquired of her how to report the comments made by the three-year-old to

      children’s protective services as she was a mandatory reporter under the law.

23.           Defendant Monica Miller Marsh took the document from Elizabeth

      McAllister, telling her that she would “take care” of it.

24.           Nearly a month later, on October 18, 2018, after Plaintiff Elizabeth

      McAllister witnessed the same three-year-old struggle while being dropped off

      by the child’s mother, she asked the mother if she would like to have a

      conference to discuss what was going on with her child.

25.           The mother told Ms. McAllister she would get back to her with a time to

      meet.

26.           As soon as the child’s mother left, the child continued to show signs of

      distress including pulling his pants down, squatting down, screaming for his

      mother and urinating on himself.

27.           At the end of the day, the mother agreed to meet with Plaintiff Elizabeth

      McAllister the following day, October 19, 2018.

28.           On October 19, 2018, at the conference with the mother and father of

      the child, Ms. McAllister observed that the father was acting in a hostile

      manner and made a number of comments which generated concern.
                                           6
        Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 7 of 31. PageID #: 7



29.          The father repeatedly asked why he was not receiving more photographs

      of all of the children in his child’s classroom.

30.          When asked if he meant that he wanted more photos of his child, he

      stated that he wanted photos of other children in the classroom as well.

31.          He told Plaintiff Elizabeth McAllister that “this privacy thing is bullshit.”

32.          The father then pulled out his phone and showed Ms. McAllister a

      picture of students other than his son stating that the picture was “beautiful.”

33.          Although a few photographs of each of the children were sent to their

      respective parents, it was not routine for any teacher to send parents specific

      photographs of other children in the classroom.

34.          Plaintiff Elizabeth McAllister was uncomfortable with the father’s

      request.

35.          When Ms. McAllister asked the mother about the nature of their home

      life, the mother revealed to her that she would routinely yell at and threaten the

      three-old all night if he were not cooperative.

36.          Immediately after the conference, Plaintiff Elizabeth McAllister went to

      her superior, Defendant Monica Miller Marsh, and informed her again that

      another call to children’s protective services should be made to report this new

      information.

37.          Plaintiff told Defendant Miller Marsh that, due to what she witnessed at

      her meeting with the parents, she had safety concerns for the child.
                                            7
        Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 8 of 31. PageID #: 8



38.         The impressions of suspected child abuse, taken as a whole by Ms.

      McAllister, were reasonable under the circumstances.

39.         Like the experience on September 21st, the experience on October 19th

      left Plaintiff Elizabeth McAllister with the belief, as a mandatory reporter, that

      a report needed to be made.

40.         After expressing to Defendant Miller Marsh that another call needed be

      made to children’s protective services, Defendant Miller Marsh was surprisingly

      unresponsive to her inquiry.

41.         Plaintiff Elizabeth McAllister asked Defendant Miller Marsh if she had

      ever made the first report to children’s protective services about the incident in

      September, 2018.

42.         Defendant Miller Marsh responded that she never filed the report or

      made a phone call.

43.         Defendant Miller Marsh told Plaintiff Elizabeth McAllister that she

      received the information from Ms. McAllister, yet never confirmed with Ms.

      McAllister that she would necessarily report the information to children’s

      protective services.

44.         Both Plaintiff Elizabeth McAllister and Defendant Miller Marsh were

      aware that they were mandatory reporters.

45.         Because Defendant Miller Marsh told Ms. McAllister that she would

      “take care” of the report, Ms. McAllister had no reason to believe that
                                           8
        Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 9 of 31. PageID #: 9



      Defendant Miller Marsh, as a mandatory reporter, would not have reported the

      first incident.

46.             Concerned both about the child’s well-being and with fulfilling her

      statutory duty, Plaintiff sought guidance on reporting the information.

47.             On October 21, 2018, fearing for the child’s safety, acknowledging her

      duty as a mandatory reporter and concerned that Defendant Miller Marsh

      would again not report the information, Ms. McAllister emailed Defendant

      Pamela Hutchins, a director at the school, seeking guidance on reporting the

      information.

48.             On October 24, 2018, a meeting took place with Defendant Miller

      Marsh, Plaintiff Elizabeth McAllister and Defendant Pamela Hutchins.

49.             At the meeting, both Hutchins and Miller Marsh told Plaintiff Elizabeth

      McAllister that they did not believe her concerns about suspected child abuse

      were meritorious and that children’s protective services did not need to be

      called.

50.             Defendant Pamela Hutchins asked Ms. McAllister if her concerns could

      “hold up in a court of law.”

51.             Defendant Miller Marsh told Plaintiff Elizabeth McAllister about her

      own childhood and told Ms. McAllister that, if a teacher overheard her talk

      about her experiences at home, her family would have been torn apart.



                                            9
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 10 of 31. PageID #: 10



52.         The longer the meeting went, the more obvious it was to Elizabeth

      McAllister that she was being discouraged from fulfilling what she believed was

      her statutory duty to children to report suspected child abuse as a mandatory

      reporter.

53.         Defendants Miller Marsh and Hutchins explained to Plaintiff that the

      preschooler’s father is a “bully” and may have bad parenting skills but what he

      was doing was not suspected abuse and did not warrant a call to children’s

      protective services.

54.         Plaintiff was hurt and shocked that Defendants, Miller Marsh and

      Hutchins, who were responsible for the safety of dozens of children, were

      strongly suggesting that it would be improper for Ms. McAllister to make a

      report to protective children services about her reasonable belief of suspected

      child abuse.

55.         Plaintiff Elizabeth McAllister reiterated to Defendants, Miller Marsh and

      Hutchins, that she felt that there was a suspicion of abuse and insisted on

      reporting the incidents to children’s protective services.

56.         Plaintiff explained to the administrators that she believed, as a

      mandatory reporter, it was not her job to prove abuse, but simply to report

      suspicion of abuse.

57.         Under Ohio Revised Code §2151.421, teachers are mandatory reporters

      and are required to report any suspicion of abuse based on facts that would
                                           10
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 11 of 31. PageID #: 11



      cause a reasonable person in a similar position to suspect that a child under

      eighteen years of age has suffered or faces a threat of suffering any physical or

      mental wound, injury, disability, or condition of a nature that reasonably

      indicates abuse or neglect.

58.         Ms. McAllister explained to her superiors that her first concern was for

      the safety of the children and, because of that, children’s protective services

      should be notified.

59.         As the meeting concluded, Defendant Miller Marsh asked Ms. McAllister

      for one (1) day to “put a plan in place.”

60.         During the evening of October 25, 2018, Ms. McAllister emailed

      Defendant Miller Marsh concerning the state of the plan she proposed.

61.         On October 26, 2018, Defendant Miller Marsh emailed Plaintiff

      Elizabeth McAllister, informing her that she was unavailable to put a plan in

      place because she had been in a “mandatory meeting.”

62.         On October 27, 2018, Plaintiff Elizabeth McAllister emailed Defendant

      Miller Marsh, inquiring if the plan would be in place by the following Monday

      as she was not comfortable waiting any longer to file the report with children’s

      protective services.

63.         On October 28, 2018, Defendant Miller Marsh emailed Ms. McAllister,

      informing her that she was out of town and would attend to the situation when

      she returned Monday.
                                          11
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 12 of 31. PageID #: 12



64.         On October 29, 2018, Plaintiff Elizabeth McAllister was called into a

      meeting with most of the leadership team of the school and with the Kent State

      University Chief of Police.

65.         Around the time of the meeting, Ms. McAllister discovered that other

      members of the leadership team questioned Defendant Miller Marsh about why

      the September incidents were never reported to children’s protective services.

66.         During the October 29, 2018 meeting, the leadership team discussed the

      safety procedures for the school in the event that the child’s parents came to

      the school angry.

67.         It was determined that an extra officer could be stationed at the school

      after the report was made.

68.         Throughout the meeting, Defendant Miller Marsh appeared to downplay

      the incidents and still appeared to be in favor of not reporting.

69.         At the end of the meeting, Plaintiff McAllister insisted on calling

      children’s protective services immediately.

70.         Plaintiff Elizabeth McAllister made the phone call right after the

      meeting.

71.         On October 30, 2018, Ms. McAllister was scheduled to be absent from

      school.

72.         While off work, Plaintiff received a call from EB, an assistant teacher in

      her classroom.
                                          12
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 13 of 31. PageID #: 13



73.          EB expressed the belief to Ms. McAllister that she feared for the safety

      of the same three-year old.

74.          Plaintiff Elizabeth McAllister was told that, during drop-off, EB

      observed the child screaming and witnessed the child’s father threatening to hit

      him.

75.          EB told Plaintiff that when she brought her concerns to Defendant

      Miller Marsh, EB was told that this was “not reportable.”

76.          This was particularly troubling to Plaintiff Elizabeth McAllister because

      she had a similar experience where Defendant Miller Marsh discouraged

      reporting to children’s protective services during the 2017-2018 school year.

77.          In the 2017-2018 incident, a small child had asked Ms. McAllister to

      look at her private parts claiming they hurt.

78.          Concerned by the conversation with the little girl, Plaintiff Elizabeth

      McAllister took the information to Defendant Miller Marsh.

79.          Defendant Miller Marsh responded to the information by stating to the

      Plaintiff, “What will happen to this black child with a single dad if you call?”

80.          A few days after the October 30, 2018 incident, Ms. McAllister

      addressed EB’s concerns with Defendant Miller Marsh.

81.          Plaintiff Elizabeth McAllister told Defendant Miller Marsh that she, EB

      and other staff members were concerned for the safety of the child and asked



                                           13
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 14 of 31. PageID #: 14



      Marsh Miller what the best way was to handle incidents where the parents were

      behaving aggressively toward their children.

82.         Defendant Miller Marsh offered no suggestions on how she wanted

      these aggressive parental activities handled.

83.         On March 6, 2019, Defendant Miller Marsh and Plaintiff Elizabeth

      McAllister met to discuss Ms. McAllister’s performance.

84.         Defendant Miller Marsh said she was very impressed by the work in Ms.

      McAllister’s classroom during the school year and discussed projects that Miller

      Marsh planned for Plaintiff to continue working on the following year.

85.         In fact, Defendant Miller Marsh encouraged Ms. McAllister to consider

      presenting her work at a national conference during the following school year.

86.         On March 12, 2019, Ms. McAllister overheard the same three-year old

      say “I saw a boy sucking on a cow’s titties on mama’s phone.”

87.         On March 13, 2019, Plaintiff heard the child’s mother threaten to call

      the police on him and have him put in jail if he did not cooperate with her.

88.         On or around March 15, 2019, a teacher’s aide in Ms. McAllister’s

      classroom reported that the child had been screaming each night prior to pick

      up.

89.         On April 2, 2019, Plaintiff Elizabeth McAllister received an employment

      assessment from Defendant Miller Marsh back-dated to December, 2018.



                                           14
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 15 of 31. PageID #: 15



90.         In the back-dated assessment, Defendant Miller Marsh stated that

      “There was some tension with one family and their child rearing practices

      throughout the duration of the fall semester, but that has seemed to dissipate

      over time.”

91.         On April 4, 2019, CN, another of the student teachers in Ms.

      McAllister’s classroom, reported to her that the three-year old child told her he

      is not hungry, but needed to finish all of his food or he would be “in trouble”

      at home.

92.         On April 9, 2019, a field student reported to Plaintiff Elizabeth

      McAllister that she saw the three-year old child’s face being squeezed in an

      aggressive manner by his mother.

93.         On April 10, 2019, Ms. McAllister was informed by a teaching assistant

      at the school that the child never wanted to go home with his dad.

94.         The teaching assistant informed Ms. McAllister that she had heard the

      child’s mother say to the child “this better not be a crying day or it is going to

      be bad.”

95.         On April 10, 2019, Plaintiff’s teaching assistant observed the child being

      picked up.

96.         Plaintiff Elizabeth McAllister’s teaching assistant heard the mother say

      to the child, “If you keep crying, you are going to have a very, very bad night”

      and reported it to Ms. McAllister.
                                           15
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 16 of 31. PageID #: 16



97.          Based on that event and those which preceded it, Plaintiff Elizabeth

      McAllister, as a mandatory reporter, made the decision she needed to call

      children’s protective services again.

98.          On April 11, 2019, Elizabeth McAllister informed Defendant Pamela

      Hutchins that she was going to make another call to children’s protective

      services.

99.          Defendant Hutchins told Ms. McAllister, “Remember, you only pass

      along what you witnessed.”

100.         Elizabeth McAllister was left with the clear sense that Defendant Pamela

      Hutchins likewise discouraged her from reporting.

101.         Within a few hours, children’s protective services called back stating that

      they were opening a full investigation.

102.         On April 12, 2019, the child began crying loudly in class.

103.         Plaintiff Elizabeth McAllister took the child aside to speak with him.

104.         During the conversation, the three-year-old told Ms. McAllister and

      another school employee that he did not like his home.

105.         The child told Ms. McAllister he “is afraid of watching the witches on

      daddy’s phone” and he watches them with his sister.

106.         The three-year-old told Ms. McAllister that “Daddy said you need to pull

      the witch’s penis off” and that it wasn’t only on the phone.

107.         The child stated that “You reach under the witch’s bottom to do it.”
                                              16
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 17 of 31. PageID #: 17



108.        Immediately after the conversation, Plaintiff Elizabeth McAllister made a

   third phone call to children’s protective services about the child and his family.

109.        Later on the same day, April 12, 2019, the child’s parents met with

   Defendant Miller Marsh.

110.        Defendant Miller Marsh told the parents that the report to children’s

   protective services had not come from her, knowing the remark to the family

   could put other teachers and staff at risk by this disclosure.

111.        Following the meeting, Defendant Miller Marsh allowed the parents to

   roam the school unescorted.

112.        Defendant Miller Marsh knew it was likely that the parents, who were

   upset, would track down Ms. McAllister.

113.        The parents walked to Ms. McAllister’s office with no notice to her and

   apologized for their child’s actions.

114.        Shaken by being confronted by the parents, Ms. McAllister went to the

   teacher’s lounge where she found Defendant Miller Marsh.

115.        Defendant Miller Marsh informed Plaintiff Elizabeth McAllister that the

   child’s parents were pulling him out of school.

116.        On April 15, 2019, Ms. McAllister was called into a meeting with

   Defendant Miller Marsh, Defendant Hutchins and other staff and teachers.




                                           17
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 18 of 31. PageID #: 18



117.        Defendants, Hutchins and Miller Marsh, informed those in attendance

   that the child would again be back at the school and that Defendant Miller

   Marsh permitted the parents to re-enroll him.

118.        Defendant Hutchins told Plaintiff that, in the event she was approached

   or forced to deal with an unhappy parent, to just use “de-escalation

   techniques.”

119.        On April 16, 2019, Plaintiff met with the chief of campus police who

   informed her that it was not proper for Defendant Hutchins to tell her to use

   “de-escalation techniques” and that she should not try to de-escalate a situation

   involving the parents for her own safety.

120.        Later in the day on April 16, 2019, Plaintiff and other teachers met with

   Defendant Kent State University’s Human Resources Department concerning

   their safety and well-being.

121.        On or around April 17, 2019, Defendant Hutchins met with one of the

   other teachers who attended the Defendant Kent State University’s Human

   Resources Department meeting with Plaintiff and questioned her about her

   whereabouts at the time of the meeting.

122.        The other teacher was intimidated by the inquiry.

123.        Based upon her experience with Defendant Hutchins, Plaintiff Elizabeth

   McAllister felt threatened by the other teacher being intimidated by Ms.

   Hutchins for going to human resources.
                                        18
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 19 of 31. PageID #: 19



124.        On April 19, 2019, Defendant Miller Marsh conducted an observation of

   Ms. McAllister’s classroom performance.

125.        Defendant Miller Marsh later reported to the faculty how wonderful the

   work had been in Ms. McAllister’s classroom.

126.        From roughly April 29, 2019 through May 7, 2019, the three-year-old

   child was taken out of a school by his father to go on a ski trip.

127.        When he returned, the child appeared to Plaintiff Elizabeth McAllister to

   be withdrawn and was experiencing numerous screaming and crying fits.

128.        Ms. McAllister reported the information to the administration which

   chose not to do any follow up about the incident.

129.        On May 14, 2019, shortly after the school year ended, Ms. McAllister

   and Defendant Miller Marsh attended an event where they spoke about

   attending an upcoming professional development event together.

130.        On or around May 29, 2019, children’s protective services sent a letter to

   Ms. McAllister at the Child Development Center that it closed the investigation

   on the child.

131.        The letter was not provided to Plaintiff at the time it was received by

   Defendant Kent State University.

132.        Shortly after children’s protective services closed the investigation and

   unbeknownst to Plaintiff Elizabeth McAllister, on May 31, 2019, Defendant



                                         19
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 20 of 31. PageID #: 20



   Miller Marsh prepared a letter to Ms. McAllister, which was not mailed to her,

   that she was subject to “non-renewal” of employment for the next school year.

133.        On June 6, 2019, Defendant Miller Marsh called to inform Ms.

   McAllister she was choosing not to renew her contract.

134.        When Ms. McAllister followed up for information with Defendant Kent

   State University, she was told they were not obligated to give her a reason for

   her non-renewal.

135.        Ms. McAllister was told to come to the school to collect her personal

   items.

136.        On June 7, 2019, Ms. McAllister was met by a staff member from the

   Defendant Kent State University’s Human Resources Department who stated

   she had to be present to help her “pack out.”

137.        On June 7, 2019, while Plaintiff Elizabeth McAllister was packing up and

   moving her personal items out of the school, Defendant Kent State

   University’s Human Resources Department’s officer handed Ms. McAllister the

   un-mailed May 31st letter of non-renewal with the notification letter from child

   protective services indicating the case had been closed.

138.        Plaintiff Elizabeth McAllister’s employment was terminated because she

   consistently expressed to her superiors a matter of public concern, the

   suspected abuse of a child and her duty to report it.



                                        20
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 21 of 31. PageID #: 21



139.        Plaintiff Elizabeth McAllister’s employment was terminated because she

   consistently expressed to her superiors a matter of public concern, the

   suspected abuse of a child, her duty to report it and made reports to children’s

   protective services over the objections of her superiors.

140.        Until Plaintiff began reporting the incidents related to the child, Plaintiff

   had an excellent record with her employer and had received positive reviews.

141.        Even with Plaintiff’’s expression concerning a matter of public concern,

   Defendants knew that she was a high-performing, excellent teacher who was

   extolled by the very person instrumental in ending her public employment

   because of her expression.

142.        Until Plaintiff began reporting to children’s protective services,

   Defendants had given Ms. McAllister numerous indications they intended to

   renew her contract.

143.        Plaintiff Elizabeth McAllister expressed and continues to express a

   matter of public concern, the suspected abuse of a children and the duty to

   report as a mandatory reporter.

144.        Plaintiff Elizabeth McAllister’s employment was terminated because she

   consistently expressed to her superiors a matter of public concern, the

   suspected abuse of a child, her duty to report it and made reports to children’s

   protective services over the objections of her superiors and because she



                                          21
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 22 of 31. PageID #: 22



   complied as a teacher with the Mandatory Reporter Act, Ohio Revised Code §

   2151.421, over the objections of her supervisors.

                                         Count I

       RETALIATION FOR THE EXERCISE OF FIRST AMENDMENT
            RIGHTS OVER MATTERS OF PUBLIC CONCERN
                        (as to all defendants)

145.        Plaintiff Elizabeth McAllister reasserts the foregoing allegations and

   incorporates them by reference as if fully set forth herein.

146.        Plaintiff Elizabeth McAllister, as a public-school teacher, is a mandatory

   reporter under Ohio Revised Code § 2151.421.

147.        When Plaintiff learned of and when she observed behavior that resulted

   in a reasonable belief that suspicion of abuse of a child occurred, Ms.

   McAllister openly expressed the belief that she and her superiors had a duty to

   report.

148.        When Plaintiff learned of and when she observed behavior that resulted

   in a reasonable belief that suspicion of abuse of a child occurred, Ms.

   McAllister spoke out on a matter of serious and important matters of public

   concern, the duty of teachers to address suspected child abuse.

149.        The duty to speak out about suspected child abuse is a matter of deep

   and vital public concern.

150.        Plaintiff Elizabeth McAllister’s speech and expression were protected by

   the First Amendment to the Constitution of the United States.
                                         22
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 23 of 31. PageID #: 23



151.        Ohio Revised Code § 2151.421 was enacted to protect children from

   abuse and requires the reporting of any suspicion of abuse by certain groups of

   people.

152.        Teachers such as Plaintiff Elizabeth McAllister are mandatory reporters.

153.        Mandatory reporting by teachers such as Elizabeth McAllister exists as a

   critical public policy to insure the safety and security of Ohio’s children.

154.        Plaintiff Elizabeth McAllister was an excellent and successful teacher

   who would have been otherwise renewed except for the discouragement and

   interference with management employees at Defendant Kent State University

   for her attempt to report and/or reporting of the suspected abuse of a child.

155.        Defendants planned to retain and to renew Ms. McAllister until she

   spoke out and reported the suspected abuse of a child.

156.        In retaliation against Plaintiff Elizabeth McAllister for her exercise of

   rights protected by the First Amendment to the Constitution of the United

   States, Defendants’ acts and conduct interfered, obstructed and diminished a

   strong public policy making teachers mandatory reporters when they suspect

   the abuse of a child.

157.        In retaliation against Plaintiff Elizabeth McAllister for her exercise of

   rights protected by the First Amendment to the Constitution of the United

   States, Defendants’ acts and conduct interfered, obstructed and diminished her

   ability to remain a public-school teacher.
                                        23
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 24 of 31. PageID #: 24



158.        In retaliation against Plaintiff Elizabeth McAllister for her exercise of

   rights protected by the First Amendment to the Constitution of the United

   States, Defendants’ acts and conduct destroyed her career as an accomplished,

   competent and successful public-school teacher.

159.        Defendants’ dismissal and non-renewal of an employee for dutifully

   following the mandates set forth in Ohio Revised Code § 2151.421 jeopardize

   and compromise the vital public policy of adults who hold positions of trust

   and responsibility in Ohio of protecting children by reporting suspected abuse.

160.        Plaintiff Elizabeth McAllister had received no negative reviews or

   comments prior to her reporting.

161.        Defendants’ only basis for Plaintiff’s termination was her attempt to

   have reported and/or reporting of suspected child abuse to children’s

   protective services.

162.        The acts and conduct of Defendants were intentional, malicious and in

   wanton and reckless disregard of the rights and feelings of Elizabeth

   McAllister.

163.        Plaintiff Elizabeth McAllister has sustained significant emotional injuries

   arising out of the Defendants’ unlawful practices and arising out of

   Defendants’ termination of Plaintiff’s employment.

164.        Plaintiff has suffered financially as a result of Defendants’ actions,

   including, but not limited to, her lost income, benefits and tuition credits.
                                         24
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 25 of 31. PageID #: 25



                                       Count II

   DUE PROCESS RIGHTS ENSURED UNDER THE FOURTEENTH
     AMENDMENT TO THE CONSTITUTION OF THE UNITED
                            STATES
                      (as to all defendants)

165.        Plaintiff Elizabeth McAllister reasserts the foregoing allegations and

   incorporates them by reference as if fully set forth herein.

166.        Defendant represented that Plaintiff Elizabeth McAllister was a high-

   performing public sector teacher with no material negative conduct warranting

   an end of her public service.

167.        Defendants provided no notice, information or hearing to inform

   Plaintiff that her performance was anything other than fully satisfactory and

   that Defendants knew that the non-renewal was not based on sound reason,

   but for unconstitutional reasons and for reasons violating public policy.

168.        Defendants knew that their actions were fundamentally unfair and done

   in derogation of a process where teachers otherwise serving as high-performing

   teachers are not non-renewed.

169.        Contrary to their obligations of fairness required by the Due Process

   Clause of the Fourteenth Amendment to the Constitution of the United States,

   Defendants’ only basis for the termination of Elizabeth McAllister was her

   attempt to have reported and/or reporting of suspected child abuse to

   children’s protective services.

                                        25
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 26 of 31. PageID #: 26



170.        The acts and conduct of Defendants were intentional, malicious and in

   wanton and reckless disregard of the rights and feelings of Elizabeth

   McAllister.

171.        Plaintiff Elizabeth McAllister has sustained significant emotional injuries

   arising out of the Defendants’ unlawful practices and arising out of

   Defendants’ termination of Plaintiff’s employment.

172.        Plaintiff has suffered financially as a result of Defendants’ actions,

   including but not limited to, her lost income, benefits and tuition credits.



                                              Count III

               INTENTIONAL INFLICTION OF EMOTION DISTRESS
              (as to defendants Monica Miller Marsh and Pamela Hutchins in their
                                     individual capacities)

173.        Plaintiff Elizabeth McAllister reasserts the foregoing allegations and

   incorporates them by reference as if fully set forth herein.

174.        Witnessing the consequence of suspected abuse of a child is a

   traumatizing and disturbing experience for any reasonable person.

175.        When a person such as Plaintiff Elizabeth McAllister is subordinate to

   superiors in the workplace who have a mandatory duty to report suspected

   abuse of a child and is discouraged, dissuaded and punished by the intentional

   actions of her superiors, the resulting infliction of emotional and mental

   distress is knowingly severe and consequential.
                                         26
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 27 of 31. PageID #: 27



176.        Defendants, Monica Miller Marsh and Pamela Hutchins, engaged in the

   intentional infliction of serious emotional and mental distress because they

   knew the Plaintiff Elizabeth McAllister to be a caring, devoted teacher and

   knew, but for their obstruction of her obligation to report suspected abuse of a

   child, she would remain a caring, devoted teacher employed by Kent State

   University.

177.        The only way to stop Plaintiff Elizabeth McAllister from reporting

   suspected child abuse in the future would be to end the employment

   relationship.

178.        By attempting to dissuade Plaintiff Elizabeth McAllister on various

   occasions from reporting suspected abuse of a child, Miller Marsh and

   Hutchins knew they could inflect serious emotional and mental distress.

179.        Defendants, Monica Miller Marsh and Pamela Hutchins, knowingly

   interfered with the obligations they created in having Plaintiff work at Kent

   State University and knowingly intended to injure her for engaging in a

   protected activity under the laws of the State of Ohio.

180.        Defendants, Monica Miller Marsh and Pamela Hutchins, knew they

   violated the laws of the State of Ohio by covering up suspected abuse of a child

   and knew the only way to continue to avoid their statutory duty would be to

   punish Plaintiff Elizabeth McAllister by exerting their exclusive power to

   punish her.
                                       27
       Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 28 of 31. PageID #: 28



181.        The exclusive power held by the Defendants against Plaintiff Elizabeth

   McAllister would be to terminate her through a non-renewal despite her high

   performance as a teacher.

182.        Defendants, Miller Marsh and Hutchins, knew it was likely to inflict

   serious emotional and mental injury when they punished Plaintiff for

   attempting to report and reporting the suspected abuse of a child.

183.        Defendants, Miller Marsh and Hutchins, knowingly and maliciously

   retaliated against Plaintiff Elizabeth McAllister with a consciousness of the

   consequences of severe suffering.

184.        When Plaintiff Elizabeth McAllister inquired about the reason for

   termination, the Defendants refused to disclose the real reason for the non-

   renewal.

185.        Attempting to dissuade a mandatory reporter of abuse from performing

   the act of reporting and terminating her employment for making the report

   exceeds reasonable bounds of decency and is intolerable in a civilized

   community.

186.        The actions of Defendants, Monica Miller Marsh and Pamela Hutchins,

   in attempting to dissuade Plaintiff Elizabeth McAllister and then terminating

   her employment for making the report above their objections, proximately

   caused Plaintiff Elizabeth McAllister’s emotional injury, psychological injury

   and loss of quality of life.
                                       28
          Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 29 of 31. PageID #: 29



   187.        The mental anguish suffered by Plaintiff Elizabeth McAllister is serious,

       consequential and should not have to be endured by any mandatory reporter

       simply seeking to fulfill an ethical, moral and legal duty to protect children.

   188.        The acts and conduct of Defendants, Monica Miller Marsh and Pamela

       Hutchins, were intentional, malicious and in wanton and reckless disregard of

       the rights and feelings of Plaintiff Elizabeth McAllister.

   189.        Plaintiff Elizabeth McAllister has sustained significant emotional injuries

       arising out of the Defendants, Monica Miller Marsh and Pamela Hutchins,

       unlawful practices and arising out of Defendants’ termination of her

       employment.

       WHEREFORE, Plaintiff Elizabeth McAllister respectfully requests the Court

to grant the following relief:

                     A.     Declare that the acts and conduct of the
               Defendants violates the First Amendment to the
               Constitution of the United States, is in violation of the Due
               Process Clause of the Fourteenth Amendment to the
               Constitution of the United States and furthered the
               emotional distress of the Plaintiff;
                      B.    Permanently enjoin the Defendants, their
               officers, agents, employees, successors, assigns, and all
               persons in active concert of participation with it, from
               engaging in any future employment practices which would
               deter a mandatory reporter from performing their duties as
               prescribed by the Ohio Revised Code;

                     C.     Order Defendants to institute and to
               otherwise carry out policies, practices and programs which

                                            29
   Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 30 of 31. PageID #: 30



        provide mandatory reporters the opportunity to perform
        their required duties free from retaliation;

               D.    Order Defendants to re-engage Elizabeth
        McAllister as a teacher, enjoin any future retaliation and for
        other affirmative relief necessary to eradicate the effects of
        their unlawful employment practices;

               E.     Grant to the Plaintiff Elizabeth McAllister
        and against the Defendants, Monica Miller Marsh and
        Pamela Hutchins, in their individual capacities, jointly and
        severally, appropriate compensatory damages;

              F. Grant to the Plaintiff Elizabeth McAllister and
        against Defendants, Monica Miller Marsh and Pamela
        Hutchins, appropriate punitive and exemplary damages;

              G.     Grant to the Plaintiff reasonable attorney fees
        and costs as provided by statute;

                H.     Grant such further relief as the Court deems
        just, equitable and in advance of the public interest.




 s/Avery Friedman                             s/Jared S. Klebanow
Avery Friedman (0006103)                    Jared S. Klebanow (0092018)
AVERY FRIEDMAN & ASSOCIATES                 KLEBANOW LAW, LLC
701 The City Club Building                  701 The City Club Building
850 Euclid Avenue                           850 Euclid Avenue
Cleveland, Ohio 44114                       Cleveland, Ohio 44114
P: (216) 621-9282                           P: (216) 621-8230
F: (216) 621-9283                           jklebanow@klebanowlaw.com
avery@lawfriedman.com

                   Attorneys for Plaintiff Elizabeth McAllister




                                       30
        Case: 5:19-cv-02207 Doc #: 1 Filed: 09/24/19 31 of 31. PageID #: 31



TRIAL BY JURY DEMANDED

                                                s/Avery Friedman

Plaintiff Elizabeth McAllister hereby demands trial by jury.




                                           31
